Case: 10-10611 Document: 00511413632 Page: 1 Date Filed: 03/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 16, 2011
                                     No. 10-10611
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DEQUINTAN ARNICK,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-254-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Dequintan Arnick appeals the sentence imposed following his guilty plea
conviction for being a felon in possession of a firearm. Arnick argues that the
district court erred in determining that his prior Texas state conviction for
evading arrest using a vehicle was a crime of violence and in enhancing his
sentence under U.S.S.G. § 2K2.1(a)(1).              As Arnick concedes, this issue is
foreclosed by United States v. Harrimon, 568 F.3d 531 (5th Cir.), cert. denied,
130 S. Ct. 1015 (2009). However, he argues that Harrimon was wrongly decided

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10611 Document: 00511413632 Page: 2 Date Filed: 03/16/2011

                                   No. 10-10611

and notes that there is a circuit split on the issue and that the Supreme Court
has granted a petition for writ of certiorari in a similar case. See Sykes v. United
States, 131 S. Ct. 63 (2010).
      Harrimon held that the Texas state offense of evading arrest or detention
by use of a vehicle is a violent felony under the Armed Career Criminal Act
(ACCA). This court has recognized that the definition of a violent felony under
the ACCA is the same as the definition of “crime of violence” under U.S.S.G.
§ 4B1.2(a), the section applicable to Arnick’s prior offense. See United States v.
Mohr, 554 F.3d 604, 609 & n.4 (5th Cir), cert. denied, 130 S. Ct. 56 (2009).
Therefore, the district court did not err in determining that Arnick’s prior
offense was a crime of violence and in enhancing his sentence on this basis. We
are bound by our precedent even when an issue is pending before the Supreme
Court. See In re Brown, 457 F.3d 392, 395 n.1 (5th Cir. 2006).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motions to dismiss the appeal or for an extension of
time to file a brief are DENIED, and the judgment of the district court is
AFFIRMED.




                                         2